Title: From Thomas Jefferson to William Duane, 20 July 1807
From: Jefferson, Thomas
To: Duane, William


                        
                            Sir
                     
                            July 20. 07.
                        
                        Altho’ I cannot always acknolege the reciept of communications yet I merit their continuance by making all
                            the use of them of which they are susceptible. some of your suggestions had occurred, and—others will be considered. the
                            time is coming when our friends must enable us to hear every thing, & expect us to say nothing; when we shall need all
                            their confidence that every thing is doing which can be done, and when our greatest praise shall be that we appear to be
                            doing nothing. the law for detaching 100,000. militia & the appropriation for it & that for fortifications enable us
                            to do every thing for land service, as well as if Congress were here, & as to naval matters their opinion is known. the
                            course we have pursued has gained for our merchants a precious interval to call in their property & our seamen & the
                            postponing the summons of Congress will aid in avoiding to give too quick an alarm to the adversary. they will be called
                            however in good time, altho’ we demand of England what is merely of right, reparation for the past, security for the
                            future, yet as their pride will possibly, nay probably, prevent their yielding them to the extent we shall require; my
                            opinion is that the public mind, which I believe is made up for war, should maintain itself at that point. they have often
                            enough, god knows, given us cause of war before; but it has been on points which would not have united the nation. but now
                            they have touched a chord which vibrates in every heart. now then is the time to settle the old and the new.
                        I have often wished for an occasion of saying a word to you on the subject of the emperor of Russia, of whose
                            character, & value to us I suspect you are not apprised correctly. a more virtuous man I believe does not exist, nor one
                            who is more enthusiastically devoted to better the condition of mankind. he will probably one day fall a victim to it, as
                            a monarch of that principle does not suit a Russian noblesse. he is not of the very first order of understanding, but he
                            is of a high one. he has taken a peculiar affection to this country & it’s government, of which he has given me public
                            as well as personal proofs. our nation being, like his, habitually
                            neutral, our interests as to neutral rights and our sentiments agree. and whenever conferences for peace shall take place
                            we are assured of a friend in him. in fact, altho’ in questions of restitution he will be with England, in those of neutral
                            rights he will be with Bonaparte & every other power in the world, except England: & I do presume that England will
                            never have peace until she subscribes to a just code of marine law.   I have gone into this subject because I am confident
                            that Russia (while her present monarch lives) is the most cordially friendly to us of any power on earth, will go furthest
                            to serve us, & is most worthy of conciliation. and altho’ the source of this information must be a matter of confidence
                            with you, yet it is desirable that the sentiments should become those of the nation.   I salute you with esteem &
                            respect.
                        
                            Th: Jefferson
                     
                        
                    